Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 1-14 allowable. Claims 15-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II, as set forth in the Office action mailed on 03/08/2021, is hereby withdrawn and claims 15-23 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
 	(1) “the rewritable data storage device is configured to store a value of at least one operating parameter” in claims 1 and 15.
 	(2) “a receiver for i) reading the value of at least one operating parameter stored in the rewritable data storage” in claim 1 and “reading, by a receiver, the value of the at least one operating parameter from the rewritable data storage device” in claim 15.
 	(3) “the processor is adapted to control an operation of the cutting head based on the value of the at least one operating parameter from the receiver” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “the rewritable data storage device” (claim 1 at line 7 and claim 15 at line 5) is interpreted as “a rewritable RFID tag” (para.0163 of instant publication application). 
(2) “a receiver” (claim 1 at line 9 and claim 15 at line 10) is interpreted as “a data reading device (e.g., an RFID reading device)” (para.0006 of instant publication application). 
(3) “the processor” (Claim 1 at line 15) is interpreted as “a digital signal processor (DSP), microprocessor, microcontroller, computer, computer numeric controller (CNC) machine tool, programmable logic controller (PLC), application-specific integrated circuit (ASIC)” (para.0111 of instant publication application).




Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Daniel (US 2006/0163228), Kachline (US 2007/0051711), Schmitz (US 6,047,579), Milenkovic et al. (US 2005/0145688), Liebold et al. (US 2009/0230097).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a receiver for (i) reading the value of the at least one operating parameter stored in the rewritable data storage device while the rewritable data storage device is disposed within the cutting head, (ii) transmitting the value of the at least one operating parameter to the processor, and (iii) writing to the rewritable data storage device to update the value of the at least one operating parameter while the rewritable data storage device is disposed within the cutting head, wherein the processor is adapted to control an operation of the cutting head based on the value of the at least one operating parameter from the receiver.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 15, reading, by a receiver, the value of the at least one operating parameter from the rewritable data storage device while the data storage device is disposed inside of the cutting head; transmitting, by the receiver, the value of the at least one operating parameter to a processor of the material processing system; and updating, by the receiver, the value of the at least one operating parameter stored in the rewritable data storage device while the data storage device is disposed inside of the cutting head.

Examiner’s Comment
 	(1) The closest prior art was Daniel. The prior art show that a RF transmitter and a receiver, the receiver is positioned in the torch handle and RF transmitter is in the welder housing. However, Daniel does not show the rewritable data storage device is disposed within the cutting head and receiver is capable of reading and writing to the rewritable data storage device. In addition, the relocation of parts or design choice case laws would not be applicable in this case because the purpose of having rewritable data storage within the cutting head and use the receiver (RFID reader/112f) to read and/or write the at least one operating parameter for the rewritable data storage at a proper distance is to allow atomically set up the processing system upon installation of the consumable into the torch when information is transmitted form the data storage device to the torch (on pg.14 at lines 2-8).  



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JIMMY CHOU/Primary Examiner, Art Unit 3761